Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone call with applicant’s representative Chun M. Ng (Reg. No. 36,878) on June 2, 2022.

Claim 10 has been canceled, and claims 1, 6, 9, and 11 of the application have been amended as follows:

	Claim 1.	(Currently Amended)  A current sensing circuit for sensing a current flowing through a current sense resistor, wherein the current sense resistor is configured to receive a variable power input voltage, the current sensing circuit comprises:
a current sense amplifier having a first input terminal, a second input terminal and an output terminal, wherein the first input terminal of the current sense amplifier is configured to be coupled to a first terminal of the current sense resistor to receive the variable power input voltage, the second input terminal of the current sense amplifier is configured to be coupled to a second terminal of the current sense resistor, and the output terminal is configured for providing a current sensing signal indicative of the current flowing through the current sense resistor; and
a calibration circuit configured to be coupled to the first input terminal of the current sense amplifier to receive the variable power input voltage, wherein the calibration circuit is configured to convert the variable power input voltage into a calibration current, and provide the calibration current to the current sense amplifier to reduce a change in the current sensing signal caused by a change in the variable power input voltage;
wherein the current sense amplifier comprises:
an operational amplifier having a first input terminal, a second input terminal, and an output terminal for providing the current sensing signal; 
a first resistor having a first terminal and a second terminal, wherein the first terminal is configured to be coupled to the first terminal of the current sense resistor to receive the variable power input voltage, the second terminal is coupled to the first input terminal of the operational amplifier;
a second resistor coupled to the first input terminal of the operational amplifier and the second terminal of the first resistor;
a third resistor having a first terminal and a second terminal, wherein the first terminal is configured to be coupled to a second terminal of the current sense resistor, the second terminal is coupled to the second input terminal of the operational amplifier; 
a fourth resistor coupled between the second input terminal of the operational amplifier and the output terminal of the operational amplifier; and
further wherein the calibration circuit includes a differential trim circuit having an input terminal, a first output terminal and a second output terminal, wherein the input terminal is coupled to the first terminal of the first resistor, and wherein based on the variable power input voltage and a trimming code, the differential trim circuit generates a first calibration voltage at the first output terminal, and a second calibration voltage at the second output terminal.

	Claim 6.	(Currently Amended) The current sensing circuit of claim 3, wherein the calibration circuit further comprises a:

a second trans-conductance amplifier having a first input terminal, a second input terminal, a first output terminal and a second output terminal, wherein the first input terminal of the second trans-conductance amplifier is coupled to the first output terminal of the differential trim circuit, the second input terminal of the second trans-conductance amplifier is coupled to the second output terminal of the differential trim circuit, the first output terminal of the second trans-conductance amplifier is coupled to the first input terminal of the trans-impedance amplifier, the second output terminal of the second trans-conductance amplifier is coupled to the second input terminal of the trans-impedance amplifier, and wherein based on the first calibration voltage and second calibration voltage, the calibration circuit generates a first calibration current at the first output terminal, and a second calibration current at the second output terminal.

	Claim 9.	(Currently amended)  A semiconductor chip comprising: 
a first pin configured to be coupled to a first terminal of a current sense resistor to receive a first power input voltage;
a second pin configured to be coupled to a second terminal of the current sense resistor;
a third pin configured to provide a current sensing signal indicative of the current flowing through the current sense resistor; 
a fourth pin configured to receive a second power input voltage, wherein the first power input voltage is generated by a power converter based on the second power input voltage;
an operational amplifier having a first input terminal, a second input terminal, and an output terminal coupled to the third pin; 
a first resistor coupled between the first pin and the first input terminal of the operational amplifier;
a second resistor coupled between the second input terminal of the operational amplifier and a reference voltage;
a third resistor coupled between the second pin and the second input terminal of the operational amplifier; 
a fourth resistor coupled between the second input terminal of the operational amplifier and the output terminal of the operational amplifier; 
a low dropout regulator coupled to the fourth pin, and configured to generate a power supply voltage based on the second power input voltage; 
a micro control unit; 
a fifth pin configured to be coupled to the micro control unit, wherein the micro control unit is configured to be further coupled to the third pin to receive the current sensing signal; and 
a first power circuit coupled between the fourth pin and fifth pin, and configured to provide power to the micro control unit based on the second power input voltage.
	
	Claim 11.	(Currently Amended) The semiconductor chip of claim 9, further comprising: 
a sixth pin configured to be coupled to the second terminal of the current sense resistor; 
a seventh pin coupled to a load; and
a second power circuit coupled between the sixth pin and seventh pin, and configured to provide power to the load based on the voltage at the second terminal of the current sense resistor.

Allowable Subject Matter

Claims 1, 3-9, and 11-20 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	further wherein the calibration circuit includes a differential trim circuit having an input terminal, a first output terminal and a second output terminal, wherein the input terminal is coupled to the first terminal of the first resistor, and wherein based on the variable power input voltage and a trimming code, the differential trim circuit generates a first calibration voltage at the first output terminal, and a second calibration voltage at the second output terminal taken in combination with the other limitations of claim 1.
	Claim 3-8 are allowed by virtue of their dependence from claim 1.  

	Regarding claim 9, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
a micro control unit; a fifth pin configured to be coupled to the micro control unit, wherein the micro control unit is configured to be further coupled to the third pin to receive the current sensing signa; and a first power circuit coupled between the fourth pin and fifth pin, and configured to provide power to the micro control unit based on the second power input voltage taken in combination with the limitations of claim 9.  
Claim 11-17 are allowed by virtue of their dependence from claim 9.

	Regarding claim 18, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	converting a variable power input voltage at a first terminal of the current sense resistor into a calibration current based on a trim code through a calibration circuit,
taken in combination  with the other limitations of claim 18.
	Claims 19-20 are allowed by virtue of their dependence from claim 18.

The closest prior art of record includes Puscasu (US 2019/0068144 A1), hereinafter Puscasu, 
Daigle et al. (US 11082019 B2), hereinafter Daigle, and Low-dropout Regulator (Wikipedia Contributors. (2020, July 9). Low-dropout regulator. Wikipedia. Retrieved January 11, 2022, from https://web.archive.org/web/20200812194310/https://en.wikipedia.org/wiki/Low-dropout_regulator), hereinafter Low-dropout regulator.  Puscasu teaches a current sensing circuit (Puscasu, e.g., see fig. 2 and para. [0029]) for sensing a current flowing through a current sense resistor (Puscasu, e.g., see fig. 2 and para. [0029]), wherein the current sense resistor is configured to receive a variable power input voltage (Puscasu, e.g., see fig. 2 and para. [0025]), a current sense amplifier having a first input terminal, a second input terminal, and an output terminal (Puscasu, e.g., see fig. 1 and para. [0021]), wherein the first input terminal of the current sense amplifier is configured to be coupled to a first terminal of the current sense resistor to receive the variable power input voltage (Puscasu, e.g., see fig. 1 and para. [0025]).  The second input terminal of the current sense amplifier is configured to be coupled to a second terminal of the current sense resistor (Puscasu, e.g., see fig. 2 and para. [0035]), and the output terminal is configured for providing a current sensing signal indicative of the current flowing through the current sense resistor (Puscasu, e.g., see fig. 2 and para. [0035]).  Daigle provides for a calibration circuit (Daigle, e.g., see fig. 2 and col. 5, lines 41 -54) configured to be coupled to the first input terminal of the current sense amplifier (Daigle, e.g., see fig. 2 and col. 6, lines 108), wherein the calibration circuit is configured to convert the variable power input voltage into a calibration current (Daigle, e.g., see figs. 2 and 6), and provide the calibration current to the current sense amplifier to reduce a change in the current sensing signal caused by a change in the variable power input voltage (Daigle, e.g., see fig. 1 and col. 5, lines 16-30).  Puscasu and Daigle as considered and understood by the examiner, taken alone or in combination, do not teach or fairly suggest the calibration circuit including a differential trim circuit having an input terminal, a first output terminal and a second output terminal, wherein the input terminal is coupled to the first terminal of the first resistor, and wherein based on the variable power input voltage and trimming code, the differential trim circuit generates a first calibration voltage at the first output terminal, and a second calibration voltage at the second output terminal, as required by claim 1.
	Furthermore, Puscasu discloses a first pin configured to be coupled to a first terminal of a current sense resistor to receive a first power input voltage (Puscasu, e.g., see fig. 2), a second pin configured to be coupled to a second terminal of the current sense resistor (Puscasu, e.g., see fig. 2 and para. [0029]), a third pin configured to provide a current sensing signal indicative of the current flowing through the current sense resistor (Puscasu, e.g., see fig. 1 and para. [0021]), an operational amplifier having a first input terminal, a second input terminal, and an output terminal coupled to the third pin (Puscasu, e.g., see figs. 1-2 and 6), a first resistor coupled between the first pin and the first input terminal of the operational amplifier (Puscasu, e.g., see fig. 2), a second resistor coupled between the second input terminal of the operational amplifier and a reference voltage (Puscasu, e.g., see fig. 2), a third resistor coupled between the second pin and the second input terminal of the operational amplifier (Puscasu, e.g., see fig. 2), a fourth resistor coupled between the second input terminal of the operational amplifier and the output terminal of the operational amplifier (Puscasu, e.g., see fig. 2).  Low-dropout regulator discloses a low-dropout regulator.  Puscasu and Low-dropout regulator as consider and understood by the examiner, taken alone or combination, do not teach or fairly suggest a micro control unit; a fifth pin configured to be coupled to the micro control unit, wherein the micro control unit is configured to be further coupled to the third pin to receive the current sensing signa; and a first power circuit coupled between the fourth pin and fifth pin, and configured to provide power to the micro control unit based on the second power input voltage, as required by claim 9.
	
Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 7202733 B1 to Aram et al. relates to transconductance amplifiers with compensation.
US 7102335 B1 to Solie relates to a rail—rail current sense amplifier.
US 20210048453 A1 to Chao relates to shunt resistor averaging techniques. 
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863